DETAILED ACTION
This office action is in response to communication filed on October 20, 2021.

Response to Amendment
Amendments filed on October 20, 2021 have been entered.
Claims 1-4, 7-8, 10-11, 13-16, 18 and 20 have been amended.
Claims 1-20 have been examined.

Response to Arguments
The examiner notes that although no particular arguments have been presented in response to the objections to the specification raised in the previous office action (see office action mailed on 07/21/2021, p. 2-3), the objections are being withdrawn in view of the amendments to the specification made by examiner’s amendments authorized by applicant’s representative (see Examiner’s Amendment section below). 

Applicant’s arguments, see Remarks (p. 9), filed on 10/20/2021, with respect to the objections to claims 2-4, 8, 10, 13-16 and 18 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-10), filed on 10/20/2021, with respect to the rejections of claims 8 and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 10/20/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103, have been fully considered. In view of the amendments, the rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Allison (Reg. No. 71181), applicant’s representative, on 11/05/2021.

The application has been amended as follows: 
Regarding the Abstract:
Language “In an aspect, a method incudes receiving data characterizing measurements recorded while drilling a wellbore can be received” is replaced by “In an aspect, a method incudes receiving data characterizing measurements recorded while drilling a wellbore 

ABSTRACT
In an aspect, a method includes receiving data characterizing measurements recorded while drilling a wellbore. The method can also include determining, using the measurements and a reservoir map, a storage capacity of the wellbore and a flow capacity of the wellbore. The method can further include determining a well construction plan using the storage capacity and the flow capacity. The method can also include providing the well construction plan. Related systems, techniques, and non-transitory computer readable mediums are also described.

Regarding the Specification:
[0034], line 9: language “can provide a well path of, for example, with a higher resolution compared to measurements” is replaced by “can provide a well path 
[0035], line 5: language “results in an 3-dimensional scanning of the hole shape. For simplicity, the hole shape can be” is replaced by “results in a 3-dimensional scanning of the hole shape. For simplicity, the hole shape can be”.

Regarding claim 4:
Claim language is replaced by:
“The method of claim 1, further comprising: 
plotting the flow capacity as a function of the storage capacity; 
determining a first zone of the plot and a second zone of the plot, the first zone of the plot including a first portion of the plot with a first slope, and the second zone of the plot including a second portion of the plot with a second slope; 
sorting, using the first slope and the second slope, the first zone of the plot and the second zone of the plot; 
providing, in a graphical user interface display space, the sorted first zone and the sorted second zone”.

Regarding claim 5:
Claim language is replaced by:
of the plot with a first quality representing satisfactory production, early breakthrough, and/or flow restriction”.

Regarding claim 6:
Claim language is replaced by:
“The method of claim 5, further comprising: 
receiving data characterizing a first slope threshold value; 
comparing the first slope to the first slope threshold value, and determining the first zone of the plot is characterized by a first quality; 
providing, within the graphical user interface display space, the characterization of the first zone of the plot with the first quality”.

Regarding claim 7:
Claim language is replaced by:
“The method of claim 4, wherein the second slope characterizes the second zone of the plot with a second quality representing a zone requiring a treatment”.

Regarding claim 8:
Claim language is replaced by:
“The method of claim 7, wherein the treatment includes stimulation of the second zone of the plot, cementation of the second zone of the plot, and/or isolation of the second zone of the plot”.

Regarding claim 11:
Claim language is replaced by:
“The method of claim 10, wherein the image of fractures around the wellbore further includes at least one of a density, a resistivity, a gamma ray, or an acoustic impedance”.

Regarding claim 16:
Claim language is replaced by:
“The system of claim 13, wherein the instructions further cause the at least one data processor to perform operations including: 
plotting the flow capacity as a function of the storage capacity; 
determining a first zone of the plot and a second zone of the plot, the first zone of the plot including a first portion of the plot with a first slope, and the second zone of the plot including a second portion of the plot with a second slope;
sorting, using the first slope and the second slope, the first zone of the plot and the second zone of the plot; 
providing, in a graphical user interface display space, the sorted first zone and the sorted second zone”.

Regarding claim 17:
Claim language is replaced by:
of the plot with a first quality representing satisfactory production, early breakthrough, and/or flow restriction”.

Regarding claim 18:
Claim language is replaced by:
“The system of claim 17, wherein the instructions further cause the at least one data processor to perform operations including: 
receiving data characterizing a first slope threshold value; 
comparing the first slope to the first slope threshold value, and determining the first zone of the plot is characterized by a first quality; 
providing, within the graphical user interface display space, the characterization of the first zone of the plot with the first quality”.

Regarding claim 19:
Claim language is replaced by:
“The system of claim 16, wherein the second slope characterizes the second zone of the plot with a second quality representing unsatisfactory production, unsatisfactory recovery, and/or requiring treatment”.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a well construction plan based on storage capacity and flow capacity of a wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 13 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a well construction plan based on storage capacity and flow capacity of a wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a well construction plan based on storage capacity and flow capacity of a wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended) 
Hogg (US 20130132052 A1) discloses:
A method (Fig. 1, [0022]: a method for assessing the heterogeneity of a geological volume is used to enhance modeling, formation evaluation, reservoir simulation, and consequently production from the geological volume) comprising: 
receiving data characterizing measurements recorded while drilling a wellbore into a reservoir including hydrocarbons within a plurality of zones of the reservoir (Fig. 1, item 12, [0023]: during initialization of an earth model of the geological volume, direct measurements taken at the volume of interest are acquired (see also [0029] and [0052] regarding modeling fluid flow within the reservoir along streamlines, i.e., zones), the measurements including well log data (measurements recorded while drilling a wellbore, see also [0090])); 
determining, using the measurements and a reservoir map, a storage capacity of the wellbore and a flow capacity of the wellbore (Fig. 1, item 22; Fig. 3, [0029], [0049]-[0051]: determination of dynamic heterogeneity of the geological volume includes using the earth model representing the geological volume (reservoir map), which was generated using the measurements, to determine flow capacity vs. storage capacity curves (see also [0056] and [0058])); and
determining a thickness of the reservoir using the reservoir map ([0037]-[0038]: constraints on the distribution of geological parameters (e.g., thickness in wells) are determined from the model of the geological volume of interest (see also [0057])). 

Hogg (US 20130132052 A1) further teaches:
“An accurate and/or precise assessment of the heterogeneity of the geological volume of interest may enhance modeling, formation evaluation, and/or reservoir simulation of the geological volume of interest, which may in turn enhance production from the geological volume of interest” ([0022]: accurate assessment of heterogeneity of the geological volume, which is based on flow capacity and storage capacity (as indicated above), improves production from the geological volume; in order to recover hydrocarbons from a reservoir, a well construction plan needs to be designed based on reservoir evaluation);
“At an operation 22, dynamic heterogeneity of the individual models of the geological volume of interest is determined. The dynamic heterogeneity for a given model is quantified by determining one or more heterogeneity metrics along flow paths through the given model. The flow paths are determined to reflect likely paths for fluid through the given model, rather than volumes having pre-specified geometric properties (e.g., separate layers through the model). As is discussed herein, the flow paths may be determined by an analysis of the given model that identifies paths through the given assessment of heterogeneity of the geological volume includes determining heterogeneity metrics along flow paths through the model, with this information being visually provided (see [0052])).
“Analysis of the streamline model includes computing flow geometry using the “time of flight” (TOF) of the streamlines, τi, and their volumetric flow rate, qi. The “time of flight” (TOF) of the streamlines is the time required for a volume of fluid to move from the start of a streamline, which is at the injector well, to the end of a streamline, which is at the production well ... The streamlines are ordered according to increasing residence time, such that they are arranged with a decreasing value of q/Vp” ([0055]-[0056]: streamlines corresponding to the time required for a volume of fluid to move are ordered according to decreasing value of volumetric flow rate by pore volume).

Izgec (US 20110290479 A1) teaches:
“According to an aspect of the present invention, a method is disclosed for optimizing sweep efficiency of an enhanced oil recovery process in a subterranean reservoir having a well associated with a well control device. The method includes the step of determining a functional relationship between an operating condition of the well control device and a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents heterogeneity of an unswept region in the subterranean reservoir. The sweep efficiency of the enhanced oil recovery process is optimized by adjusting the operating conditions of the well control device responsive to the functional relationship such that the displacement coefficient is minimized” ([0013]: optimization of sweeping efficiency of an oil recovery process includes minimizing a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents the heterogeneity of an unswept region in the subterranean reservoir); and
“FIG. 11 illustrates hydrocarbon flow capacity--storage capacity (FHC-ΦHC) curves for the non-optimized base case and the second optimized simulation case beginning at 30% field watercut. This illustrates that Methods 40, 50 result in a more uniform displacement of “unswept” oil, as the FHC-ΦHC curve for the optimized case produces a FHC-ΦHC curve with a more uniform slope. Accordingly, the Hydrocarbon Lorenz Coefficient, LC-HC, for the optimized simulation case also has a lower value of 0.481 compared to the non-optimized base case of 0.655” ([0086]: flow capacity - storage capacity curves having a more uniform slope and a lower Hydrocarbon Lorenz Coefficient are optimal in comparison with flow capacity – storage capacity curves having a non-uniform slope and a higher Hydrocarbon Lorenz Coefficient (see also [0059]-[0060] regarding F-Φ curves being used to determine dynamic or displacement heterogeneity)).

Soliman (US 6283210 B1) teaches:
“Magnetic resonance imaging may, also, be used to calculate formation permeability. This formation permeability can be used to create an integrated petrophysical reservoir model such as described by G. W. Gunter et al. in "Early Determination of Reservoir Flow Units Using an Integrated Petrophysical Method," SPE 38679 (1997 Society of Petroleum Engineers Annual Technical Conference and Exhibition, Oct. 5-8, 1997); in that technique, a modified form of Lorenz graph is used to characterize the formation. If used in the present invention, such a graph and reservoir reference discloses the use of a modified form of Lorenz graph that characterizes the formation, together with a reservoir model to facilitate diagnosis of possible problems with the reservoir and subsequent design of completion activities).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining, using the storage capacity and the flow capacity, a well construction plan identifying an ordered arrangement for recovering hydrocarbons from each of the plurality of zones of the reservoir, wherein the ordered arrangement identifies recovering hydrocarbons from a first zone of the reservoir prior to recovering hydrocarbons from a second zone of the reservoir, the first zone including a lower flow capacity than the second zone; and 
providing the well construction plan for display in a visualization of the reservoir map, the displayed well construction plan including a well trajectory displayed in a curtain section of the reservoir, the curtain section determined based on the thickness of the reservoir,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. (Currently Amended) 

A system (Fig. 10, [0017]: a system is used for assessing the heterogeneity of a geological volume is used to enhance modeling, formation evaluation, reservoir simulation, and consequently production from the geological volume (see [0022])) comprising: 
at least one data processor (Fig. 10, item 88, [0085]: system includes a processor); and 
a memory (Fig. 10, item 82, [0085]: system includes electronic storage) storing instructions, which when executed by the at least one data processor causes the at least one data processor to perform operations ([0084], [0086]: electronic storage comprises software algorithms which are executed by the processor) comprising: 
receiving data characterizing measurements recorded while drilling a wellbore into a reservoir including hydrocarbons within a plurality of zones of the reservoir (Fig. 1, item 12, [0023]: during initialization of an earth model of the geological volume, direct measurements taken at the volume of interest are acquired (see also [0029] and [0052] regarding modeling fluid flow within the reservoir along streamlines, i.e., zones), the measurements including well log data (measurements recorded while drilling a wellbore, see also [0090])); 
determining, using the measurements and a reservoir map, a storage capacity of the wellbore and a flow capacity of the wellbore (Fig. 1, item 22; Fig. 3, [0029], [0049]-[0051]: determination of dynamic heterogeneity of the geological volume includes using the earth model representing the geological volume (reservoir map), which was generated using the measurements, to determine flow capacity vs. storage capacity curves (see also [0056] and [0058])); and
determining a thickness of the reservoir using the reservoir map ([0037]-[0038]: constraints on the distribution of geological parameters (e.g., thickness in wells) are determined from the model of the geological volume of interest (see also [0057])).

Hogg (US 20130132052 A1) further teaches:
“An accurate and/or precise assessment of the heterogeneity of the geological volume of interest may enhance modeling, formation evaluation, and/or reservoir simulation of the geological volume of interest, which may in turn enhance production from the geological volume of interest” ([0022]: accurate assessment of heterogeneity of the geological volume, which is based on flow capacity and storage capacity (as indicated above), improves production from the geological volume; in order to recover hydrocarbons from a reservoir, a well construction plan needs to be designed based on reservoir evaluation);
“At an operation 22, dynamic heterogeneity of the individual models of the geological volume of interest is determined. The dynamic heterogeneity for a given model is quantified by determining one or more heterogeneity metrics along flow paths through the given model. The flow paths are determined to reflect likely paths for fluid through the given model, rather than volumes having pre-specified geometric properties (e.g., separate layers through the model). As is discussed herein, the flow paths may be determined by an analysis of the given model that identifies paths through the given model” ([0029]: assessment of heterogeneity of the geological volume includes determining heterogeneity metrics along flow paths through the model, with this information being visually provided (see [0052])).
“Analysis of the streamline model includes computing flow geometry using the “time of flight” (TOF) of the streamlines, τi, and their volumetric flow rate, qi. The “time of flight” (TOF) of the streamlines is the time required for a volume of fluid to move from the start of a streamline, which is at the injector well, to the end of a streamline, which is at the production well ... The streamlines are ordered according to increasing residence time, such that they are arranged with a decreasing value of q/Vp” ([0055]-[0056]: streamlines corresponding to the time required for a volume of fluid to move are ordered according to decreasing value of volumetric flow rate by pore volume).

Izgec (US 20110290479 A1) teaches:
“According to an aspect of the present invention, a method is disclosed for optimizing sweep efficiency of an enhanced oil recovery process in a subterranean reservoir having a well associated with a well control device. The method includes the step of determining a functional relationship between an operating condition of the well control device and a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents heterogeneity of an unswept region in the subterranean reservoir. The sweep efficiency of the enhanced oil recovery process is optimized by adjusting the operating conditions of the well control device responsive to the functional relationship such that the displacement coefficient is minimized” ([0013]: optimization of sweeping efficiency of an oil recovery process includes minimizing a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents the heterogeneity of an unswept region in the subterranean reservoir); and
“FIG. 11 illustrates hydrocarbon flow capacity--storage capacity (FHC-ΦHC) curves for the non-optimized base case and the second optimized simulation case beginning at 30% field watercut. This illustrates that Methods 40, 50 result in a more uniform displacement of “unswept” oil, as the FHC-ΦHC curve for the optimized case produces a FHC-ΦHC curve with a more uniform slope. Accordingly, the Hydrocarbon Lorenz Coefficient, LC-HC, for the optimized simulation case also has a lower value of 0.481 compared to the non-optimized base case of 0.655” ([0086]: flow capacity - storage capacity curves having a more uniform slope and a lower Hydrocarbon Lorenz Coefficient are optimal in comparison with flow capacity – storage capacity curves having a non-uniform slope and a higher Hydrocarbon Lorenz Coefficient (see also [0059]-[0060] regarding F-Φ curves being used to determine dynamic or displacement heterogeneity)).

Soliman (US 6283210 B1) teaches:
“Magnetic resonance imaging may, also, be used to calculate formation permeability. This formation permeability can be used to create an integrated petrophysical reservoir model such as described by G. W. Gunter et al. in "Early Determination of Reservoir Flow Units Using an Integrated Petrophysical Method," SPE 38679 (1997 Society of Petroleum Engineers Annual Technical Conference and Exhibition, Oct. 5-8, 1997); in that technique, a modified form of Lorenz graph is used to characterize the formation. If used in the present invention, such a graph and reservoir reference discloses the use of a modified form of Lorenz graph that characterizes the formation, together with a reservoir model to facilitate diagnosis of possible problems with the reservoir and subsequent design of completion activities).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining, using the storage capacity and the flow capacity, a well construction plan identifying an ordered arrangement for recovering hydrocarbons from each of the plurality of zones of the reservoir, wherein the ordered arrangement identifies recovering hydrocarbons from a first zone of the reservoir prior to recovering hydrocarbons from a second zone of the reservoir, the first zone including a lower flow capacity than the second zone; and
providing the well construction plan for display in a visualization of the reservoir map, the displayed well construction plan including a well trajectory displayed in a curtain section of the reservoir, the curtain section determined based on the thickness of the reservoir,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 20. (Currently Amended) 

A non-transitory computer readable medium (Fig. 10, item 82, [0085]-[0086]: a system (Fig. 10) used for assessing the heterogeneity of a geological volume and to enhance modeling, formation evaluation, reservoir simulation, and consequently production from the geological volume (see [0022]) includes electronic storage) storing instructions, which when executed by at least one data processor cause the at least one data processor (Fig. 10, item 88, [0085]: system includes a processor) to perform operations ([0084], [0086]: electronic storage comprises software algorithms which are executed by the processor) comprising: 
receiving data characterizing measurements recorded while drilling a wellbore into a reservoir including hydrocarbons within a plurality of zones of the reservoir (Fig. 1, item 12, [0023]: during initialization of an earth model of the geological volume, direct measurements taken at the volume of interest are acquired (see also [0029] and [0052] regarding modeling fluid flow within the reservoir along streamlines, i.e., zones), the measurements including well log data (measurements recorded while drilling a wellbore, see also [0090])); 
determining, using the measurements and a reservoir map, a storage capacity of the wellbore and a flow capacity of the wellbore (Fig. 1, item 22; Fig. 3, [0029], [0049]-[0051]: determination of dynamic heterogeneity of the geological volume includes using the earth model representing the geological volume (reservoir map), which was generated using the measurements, to determine flow capacity vs. storage capacity curves (see also [0056] and [0058])); and
constraints on the distribution of geological parameters (e.g., thickness in wells) are determined from the model of the geological volume of interest (see also [0057])). 

Hogg (US 20130132052 A1) further teaches:
“An accurate and/or precise assessment of the heterogeneity of the geological volume of interest may enhance modeling, formation evaluation, and/or reservoir simulation of the geological volume of interest, which may in turn enhance production from the geological volume of interest” ([0022]: accurate assessment of heterogeneity of the geological volume, which is based on flow capacity and storage capacity (as indicated above), improves production from the geological volume; in order to recover hydrocarbons from a reservoir, a well construction plan needs to be designed based on reservoir evaluation);
“At an operation 22, dynamic heterogeneity of the individual models of the geological volume of interest is determined. The dynamic heterogeneity for a given model is quantified by determining one or more heterogeneity metrics along flow paths through the given model. The flow paths are determined to reflect likely paths for fluid through the given model, rather than volumes having pre-specified geometric properties (e.g., separate layers through the model). As is discussed herein, the flow paths may be determined by an analysis of the given model that identifies paths through the given model” ([0029]: assessment of heterogeneity of the geological volume includes determining heterogeneity metrics along flow paths through the model, with this information being visually provided (see [0052])).
i, and their volumetric flow rate, qi. The “time of flight” (TOF) of the streamlines is the time required for a volume of fluid to move from the start of a streamline, which is at the injector well, to the end of a streamline, which is at the production well ... The streamlines are ordered according to increasing residence time, such that they are arranged with a decreasing value of q/Vp” ([0055]-[0056]: streamlines corresponding to the time required for a volume of fluid to move are ordered according to decreasing value of volumetric flow rate by pore volume).

Izgec (US 20110290479 A1) teaches:
“According to an aspect of the present invention, a method is disclosed for optimizing sweep efficiency of an enhanced oil recovery process in a subterranean reservoir having a well associated with a well control device. The method includes the step of determining a functional relationship between an operating condition of the well control device and a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents heterogeneity of an unswept region in the subterranean reservoir. The sweep efficiency of the enhanced oil recovery process is optimized by adjusting the operating conditions of the well control device responsive to the functional relationship such that the displacement coefficient is minimized” ([0013]: optimization of sweeping efficiency of an oil recovery process includes minimizing a displacement coefficient, such as the Hydrocarbon Lorenz Coefficient, which represents the heterogeneity of an unswept region in the subterranean reservoir); and
HC-ΦHC) curves for the non-optimized base case and the second optimized simulation case beginning at 30% field watercut. This illustrates that Methods 40, 50 result in a more uniform displacement of “unswept” oil, as the FHC-ΦHC curve for the optimized case produces a FHC-ΦHC curve with a more uniform slope. Accordingly, the Hydrocarbon Lorenz Coefficient, LC-HC, for the optimized simulation case also has a lower value of 0.481 compared to the non-optimized base case of 0.655” ([0086]: flow capacity - storage capacity curves having a more uniform slope and a lower Hydrocarbon Lorenz Coefficient are optimal in comparison with flow capacity – storage capacity curves having a non-uniform slope and a higher Hydrocarbon Lorenz Coefficient (see also [0059]-[0060] regarding F-Φ curves being used to determine dynamic or displacement heterogeneity)).

Soliman (US 6283210 B1) teaches:
“Magnetic resonance imaging may, also, be used to calculate formation permeability. This formation permeability can be used to create an integrated petrophysical reservoir model such as described by G. W. Gunter et al. in "Early Determination of Reservoir Flow Units Using an Integrated Petrophysical Method," SPE 38679 (1997 Society of Petroleum Engineers Annual Technical Conference and Exhibition, Oct. 5-8, 1997); in that technique, a modified form of Lorenz graph is used to characterize the formation. If used in the present invention, such a graph and reservoir model are created early in the life of the well. These facilitate diagnosis of possible problems with the reservoir and subsequent design of further completion activities (e.g., reference discloses the use of a modified form of Lorenz graph that characterizes the formation, together with a reservoir model to facilitate diagnosis of possible problems with the reservoir and subsequent design of completion activities).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining, using the storage capacity and the flow capacity, a well construction plan identifying an ordered arrangement for recovering hydrocarbons from each of the plurality of zones of the reservoir, wherein the ordered arrangement identifies recovering hydrocarbons from a first zone of the reservoir prior to recovering hydrocarbons from a second zone of the reservoir, the first zone including a lower flow capacity than the second zone; and 
providing the well construction plan for display in a visualization of the reservoir map, the displayed well construction plan including a well trajectory displayed in a curtain section of the reservoir, the curtain section determined based on the thickness of the reservoir,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-12 and 14-19. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LINA M CORDERO/Primary Examiner, Art Unit 2857